          Case 1:18-cv-10510-FDS Document 20 Filed 10/17/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

Craft Beer Stellar, LLC                     *
                                            *
               Plaintiff                    *
                                            *
                                            *       Civil Action No. 1:18-cv-10510-FDS
                                            *
Glassdoor, Inc. et al                       *
                                            *
               Defendant                    *

                                   ORDER OF DISMISSAL

                                       October 16, 2018

Saylor D.J.

       In accordance with the Court's Order dated October 16, 2018, it is hereby ORDERED

   that the above-entitled action be and hereby is dismissed.


                                                                 /s/ Taylor Halley________
                                                                 Deputy Clerk
